UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1561



PETER HRONEK,

                                              Plaintiff - Appellant,

          versus


THE STATE OF MARYLAND,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cv-00492-RDB)


Submitted: September 26, 2006             Decided: September 28, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter Hronek, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Peter Hronek appeals the district court’s order granting

his motion for leave to proceed in forma pauperis and sua sponte

dismissing his civil complaint.          We have reviewed the record and

find no reversible error.        Accordingly, we affirm for the reasons

stated   by    the   district   court.      See   Hronek   v.   Maryland,   No.

1:06-cv-00492-RDB (D. Md., Apr. 6, 2006).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -